Citation Nr: 1101476	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  05-19 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a facial skin disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 
1971.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) located in Waco, 
Texas.

In September 2008, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
proceeding has been associated with the claims file.

In November 2008, the Board remanded these matters for further 
development.  Such development has been completed, and this case 
is returned to the Board for further review.

The issue of entitlement to service connection for a facial skin 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence establishes that the Veteran 
has a current diagnosis of PTSD related to his service in 
Vietnam.




CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to 
include PTSD, is warranted.  See 38 U.S.C.A. §§ 1110, 1154(b), 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3) 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is granted, as 
explained below.  As such, the Board finds that any error under 
the VCAA with regard to the Veteran's claim is moot.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred 
in service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  Id.

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served on active duty in the Army from December 1968 
to December 1971, including service in Vietnam from July 1969 to 
July 1970.  He claims that he has PTSD as a result of certain 
stressors he reported experiencing in Vietnam.  His reported 
stressors include, but are not limited to, serving as a bunker 
guard at the Phu Bai base and hearing shots fired while atop a 
bunker, including on three occasions being nearly hit by sapper 
or sniper gunfire.

By way of background, the Board notes that the Veteran's January 
2004 Form 21-526 included claims for PTSD and for depression, 
which was recharacterized by the RO as a claim for service 
connection for "PTSD with depression," which was denied by way 
of an April 2004 rating decision.  In the Veteran's notice of 
disagreement, he noted that he disagreed with the denial of 
service connection for "PTSD [and a] nervous disorder."  
Subsequently, the RO recharacterized the issues on the April 2005 
Statement of the Case (SOC) as being two separate issues of 
entitlement to service connection for "PTSD with depression," 
and for a separate "nervous disorder."  The Board notes, 
however, that the Veteran clarified at the September 2008 Board 
hearing that he was only seeking service connection for PTSD, not 
any separate nervous disorder (and he made no mention of any 
depression either).  Based thereon, and in light of the Board's 
granting of his claim for PTSD, as explained below, the Board has 
recharacterized these issues to be, more generally, entitlement 
to service connection for an acquired psychiatric disorder, to 
include PTSD.

As noted above, in November 2008, the Board remanded this case 
for further development, to include so that a copy of the 
Veteran's entire personnel record could be obtained in an attempt 
to verify his claimed stressors.  In February 2009, a copy of the 
Veteran's entire personnel file was obtained by the RO, which 
includes a copy of a July 1970 Article 15 record of proceedings 
that reflects that the Veteran was found asleep at his post as a 
sentinel at a bunker on the Phu Bai Combat Base.  It was further 
noted that this was "in an area designated as authorized to 
special pay for duty subject to hostile fire."

Effective July 13, 2010, and during the pendency of this appeal, 
VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain 
circumstances, the evidentiary standards for establishing the 
occurrence of an in-service stressor for non-combat veterans.  
See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  
Previously, VA was required to undertake extensive development to 
determine whether a non-combat veteran actually experienced the 
claimed in-service stressor and lay testimony, by itself, was not 
sufficient to establish the occurrence of the alleged stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, 
credible supporting evidence of a corroborated in-service 
stressor was required, which could not consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  The newly amended version of 38 C.F.R. § 
3.304(f)(3) provides that lay testimony alone may serve to 
establish the occurrence of certain in-service stressors 
involving "fear of hostile military or terrorist activity."  
Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) 
provides as follows:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as 
from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.

See 38 C.F.R. § 3.304(f)(3) (as amended in 75 Fed. Reg. 
39,843-39,852).

In light of the above amendments to 38 C.F.R. § 3.304(f)(3), and 
in light of the Veteran's credible statements regarding having 
served on bunker guard duty as well as his service personnel 
records corroborating that he did, in fact, serve on guard duty 
in an area designated as subject to hostile fire, the Board finds 
that the occurrence of at least one of the Veteran's reported 
stressors has been sufficiently established.

VA treatment records dated from August 2006 to April 2007 reflect 
that the Veteran has been followed for diagnosed PTSD.  March and 
April 2007 VA treatment records reflect that the VA clinician 
specifically noted that the Veteran's diagnosis meets the DSM-IV 
criteria, and that MCMI-III and MMPI-2 testing had also been 
administered.  Also, prior VA treatment records reflect that the 
Veteran had been referred to a PTSD therapy group at the VA 
medical center in July 2003 and January 2004 (albeit no diagnosis 
of PTSD was explicitly noted).  The Board also acknowledges a 
September 2005 psychological evaluation report prepared for 
Social Security Administration (SSA) purposes that likewise 
reflects a diagnosis of PTSD.  

As noted above, the Board remanded this claim in November 2008, 
to include so that the Veteran could be afforded a VA examination 
relating to his claim if appropriate.  Subsequently, the Veteran 
was provided with a VA examination in August 2010.  The VA 
examiner noted several stressors reported by the Veteran, 
including his having served on guard duty (as a "perimeter 
guard") in Vietnam in Phu Bai and having been fired upon by 
snipers while on duty.  He reported having experienced feelings 
of intense fear, helplessness, and horror.  The examiner noted 
that the Veteran currently experienced symptoms involving 
persistent re-experiencing of the traumatic event, persistent 
avoidance of stimuli associated with the trauma and numbing of 
general responsiveness, persistent symptoms of increased arousal, 
and clinically significant distress or impairment in social, 
occupational, or other important areas of functioning.  The 
examiner recorded a diagnosis of, among other things, PTSD 
meeting the DSM-IV criteria.  The examiner opined that the 
Veteran's reported stressors were sufficient to support a 
diagnosis of PTSD, and that his PTSD was due to the stressors 
from Vietnam reported by the Veteran.

As noted above, the Board finds that the Veteran's in-service 
stressor to be sufficiently established, and the medical evidence 
of record clearly shows diagnosed PTSD based on the DSM-IV 
criteria, including the recent August 2010 VA examination report.  
Furthermore, the August 2010 VA examiner went on to opine that 
the Veteran's PTSD was related to his reported stressors in 
Vietnam.  Significantly, the Board notes that there is no medical 
evidence of record that contradicts the opinion of the VA 
examiner that the Veteran has PTSD meeting the DSM-IV criteria 
due to his reported stressors in Vietnam.  In light of the above, 
the Board finds that a preponderance of evidence shows that the 
Veteran has PTSD that is related to at least one of his reported 
stressors in Vietnam.

The Board acknowledges that the VA examiner noted in her report 
that the Veteran experienced certain other stressors post-
service, including a traumatic fall at work in 2004 causing him 
to break his wrist, and the development of pre-cancerous skin 
growths around 2004 and squamous cell carcinoma diagnosed in 
November 2009, and the examiner opined that it was therefore not 
possible for her to parcel out the etiological importance of one 
traumatic event over the other without resorting to mere 
speculation.  The Board also acknowledges that the examiner also 
recorded diagnoses of excessive use of ETOH and ETOH-induced mood 
disorder (albeit the Board also notes that the Veteran reported 
he has maintained sobriety for the most part since 1995, 
including at the time of the examination).  The Board notes, 
however, that the fact that the examiner noted some post-service 
stressors or ETOH-related Axis I diagnoses does not change the 
fact that the examiner opined that the Veteran's reported 
stressors in Vietnam were sufficient to support a diagnosis of 
PTSD, and that he has PTSD meeting the DSM-IV criteria, and that 
his PTSD was "due to" his reported stressors in Vietnam.  In 
addition, the Board acknowledges that a June 2010 report from 
DPRIS reflects that unit history and Operating Reports-Lessons 
Learned (OR-LL) of the Veteran's unit were reviewed and did not 
document any attacks on his unit from July 1969 to July 1970.  
Nevertheless, in this particular case, the Board finds that the 
Veteran's statements regarding his guard duty are consistent with 
the place, type, and circumstances of the Veteran's service, and 
neither the DPRIS report nor the notations of the VA examiner 
regarding coexisting ETOH disorders and post-service stressors 
constitute clear and convincing evidence to the contrary.  See 
38 C.F.R. § 3.304(f)(3) (as amended).

Therefore, in light of the above evidence establishing the 
occurrence of an in-service stressor, and in light of the medical 
evidence showing diagnosed PTSD due to the in-service stressor, 
the Board finds that a preponderance of the evidence is in favor 
of granting the Veteran's claim for entitlement to service 
connection for PTSD.  See 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102, 3.304(f)(3) (2010).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is granted.


REMAND

The Veteran claims that he has had a facial skin disorder since 
service as a result of exposure to Agent Orange in Vietnam.  See, 
e.g., Board Hearing Transcript at 7-9.  After a thorough review 
of the Veteran's claims folder, the Board has determined that 
additional development is necessary prior to adjudication of this 
claim.  

As an initial matter, the Board notes again that the Veteran 
served in Vietnam from July 1969 to July 1970 and, therefore, 
exposure to herbicides is presumed.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (2010).  

Also, the Board acknowledges that a July 2004 VA treatment record 
reflects that a biopsy was performed on the Veteran's right nasal 
facial sulcus for probable basal cell carcinoma.  A July 2004 
pathology report reflects a diagnosis of benign squamous 
keratosis.  Also, the recent August 2010 VA examination report 
relating to the Veteran's claim for PTSD includes a notation that 
the Veteran was diagnosed with basal cell carcinoma in November 
2009.

The Board notes that squamous keratosis and basal cell carcinoma 
are not diseases listed in 38 C.F.R. § 3.309(e) for which 
presumptive service connection may be granted based on herbicide 
exposure.  Nevertheless, the Veteran may prove service connection 
on for a facial skin disorder on a direct basis.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Board notes that there are no VA treatment records associated 
with the claims file dated after September 2008.  In light of the 
above notation in the August 2010 VA examination report (relating 
to his claimed PTSD) that the Veteran was diagnosed with basal 
cell carcinoma in November 2009, the Board finds that a remand is 
necessary so that any outstanding VA treatment records relating 
to treatment for a facial skin disorder, to include basal cell 
carcinoma, dated since September 2008 may be associated with the 
claims file.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R.§ 3.159(c) (2010); Dunn v. West, 11 Vet. App. 462, 466-467 
(1998) (Records created by VA are considered constructively part 
of the record and should be associated with the claims file).

The Veteran has not been provided with a VA examination with 
regard to his claim.  VA's duty to assist includes the duty to 
provide a VA examination when the record (1) contains competent 
evidence that the veteran has a current disability, 
(2) contains evidence indicating that the disability is related 
to service, and (3) does not contain sufficient medical evidence 
for VA to make a decision.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).  Because the claims file contains 
evidence of a current facial skin disorder, and because the 
Veteran alleges continuity of symptomatology since service, VA is 
under an obligation to provide the Veteran with a VA examination 
in connection with his claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA 
treatment records relating to a facial 
skin disorder dated from September 2008 to 
present, to include any November 2009 
treatment record showing diagnosed basal 
cell carcinoma, and associate them with 
the claims file.

2.  After the above development has been 
completed, afford the Veteran an 
appropriate VA examination to determine 
the nature and etiology of any current 
facial skin disorder.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.

The examiner should review all pertinent 
records associated with the claims file, 
to include the Veteran's service treatment 
records, VA treatment records, and his 
private treatment records.  The examiner 
should indicate whether it is at least as 
likely as not (meaning likelihood of at 
least 50%) that any current facial skin 
disorder is (a) related to herbicide 
exposure in Vietnam, which exposure is 
presumed, or (b) otherwise related to his 
active service.  A clear rationale for all 
opinions would be helpful and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  

3.  Then, readjudicate the Veteran's 
claim.  If his claim remains denied, the 
Veteran should be provided with a 
Supplemental Statement of the Case (SSOC).  
After the Veteran and his representative 
have been given the applicable time to 
submit additional argument, the claim 
should be returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.2010).



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


